Citation Nr: 0903048	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and His Vet Center Counselor




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from December 
1967 to September 1973.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which reopened a previously denied claim for 
service connection for right ear hearing loss and awarded 
service connection for bilateral hearing loss and PTSD.  A 
noncompensable rating was assigned for bilateral hearing 
loss, and a 50 percent rating was assigned for PTSD, with 
both ratings effective June 22, 2004.  The issues of 
entitlement to higher disability evaluations based upon an 
initial grant of service connection for bilateral hearing 
loss and PTSD remain before the Board.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In September 2007, the veteran presented personal testimony 
before the undersigned Veterans Law Judge during a video 
conference hearing.  A transcript of the hearing is of 
record.

In October 2007, the Board remanded the appeal to the Appeals 
Management Center (AMC) for additional development.  The 
development has been completed, and the case is before the 
Board for final review.

In a November 2008 statement, the veteran indicated that he 
was waiting for a response to his claim for service 
connection for irritable bowel syndrome.  That issue is 
referred to the RO for actions deemed appropriate.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Bilateral hearing loss is manifested by no worse than 
Level I hearing loss in the right ear and no worse than Level 
II hearing loss in the left ear for VA purposes.

3.  PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity, as well as 
objective medical findings that include slightly impaired 
abstract reasoning; fair insight and judgment; panic attacks 
more than once a week accompanied by physical symptoms; 
appropriate hygiene and appearance; intact memory, attention, 
and concentration; organized and goal-directed thought 
process; and some ritualistic behavior, included hair-
twisting and compulsively checking door locks.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  The criteria for an initial rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection for bilateral hearing loss and PTSD was received 
in June 2004.  In correspondence dated in July 2004, August 
2004, and November 2007, the veteran was notified of the 
provisions of the VCAA as they pertain to the issues of 
service connection.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  In the May 2005 rating decision, the RO granted 
entitlement to service connection for bilateral hearing loss 
and assigned an initial noncompensable rating, effective June 
22, 2004.  The RO also granted entitlement to service 
connection for PTSD and assigned an initial 50 percent 
rating, effective June 22, 2004.  The veteran appealed the 
assignment of the initial evaluations of his service-
connected bilateral hearing loss and PTSD disabilities.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in October 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in November 
2007.  

The claims for higher initial evaluations for bilateral 
hearing loss and PTSD disabilities are downstream issues from 
the grant of service connection.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide § 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23, 353-23, 356 (Apr. 30, 2008).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
VA and private treatment records have been obtained and 
associated with his claims file.  He has also been provided 
with contemporaneous VA examinations of the current state of 
his service-connected PTSD disability and fee-basis 
examinations of the current state of his service-connected 
bilateral hearing loss disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for each service-
connected disability.

Factual Background and Analysis

Bilateral Hearing Loss

In this case, the veteran is currently assigned a 
noncompensable rating for his service-connected bilateral 
hearing loss pursuant to 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100 (2008).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85.

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 


Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2008).

The veteran's claim for an initial compensable rating for 
bilateral hearing loss was received in June 2004.

In a VA audiology consultation note dated in July 2004, pure 
tone threshold testing, in decibels, was not reported 
individually for each threshold level.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 100 percent in the left ear.
VA treatment notes dated in July and August 2004 show that 
the veteran was fitted for hearing aids.

In February 2005, the veteran underwent a fee-basis audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
55
50
35
45
65
48.75
LEFT
10
15
25
65
95
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 49 and a speech discrimination of 96 
percent in the right ear will result in level I hearing for 
that ear.  A puretone threshold average of 50 and a speech 
discrimination of 96 percent in the left ear will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear combined with a 
level I for the left ear will result in a noncompensable 
(zero percent) evaluation.  

In September 2007, the veteran testified that his hearing 
loss had become worse since he was last evaluated in 2005. 

In August 2008, the veteran underwent an additional fee-basis 
audiology examination.  Pure tone thresholds, in decibels, 
were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
55
55
45
45
60
51.25
LEFT
25
20
55
80
95
62.5

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 51 and a speech discrimination of 92 
percent in the right ear will result in level I hearing for 
that ear.  A puretone threshold average of 63 and a speech 
discrimination of 100 percent in the left ear will result in 
level II hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear combined with a 
level II for the left ear will result in a noncompensable 
evaluation.  

Thus, the Board finds that the assignment of an initial 
noncompensable evaluation was proper based upon the February 
2005 and August 2008 fee-basis audiometric examination 
findings, as mechanically applied to the relevant tables.  
Evidence of record does not reflect impaired hearing acuity 
levels which would warrant the assignment of a compensable 
evaluation for bilateral hearing loss.  

The Board acknowledges the difficulties that the veteran has 
with his bilateral auditory acuity.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law.  The Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based upon the evidence of record, the Board finds that there 
are no objective medical findings that would warrant the 
assignment of an initial compensable evaluation for bilateral 
hearing loss.  Therefore, entitlement to a compensable rating 
for bilateral hearing loss is not warranted.  The Board has 
considered staged ratings under Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



PTSD

In this case, the veteran is assigned a 50 percent rating for 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9411 
(2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In a VA mental health treatment note dated in August 2004, 
the veteran reported that he had been going to therapy for 
six weeks at the Vet Center, described feeling terrified at 
night and sleeping with a light on, and reported avoiding 
news about Iraq and reminders of Vietnam.  He had not slept 
with his wife in 39 years for fear of injuring her.  He 
isolated himself and had only one friend.
Progress notes from the Charleston Vet Center dated from 
February to November 2004 reflect that the veteran attended 
individual and group therapy for treatment for PTSD and 
depression.

In a Charleston Vet Center PTSD intake and assessment report 
dated in October 2004, the veteran reported sleep 
disturbance, hitting his wife in his sleep as he acted out a 
dream of Vietnam, and feeling isolated and withdrawn.  He 
reported the deaths of a brother and sister by motor vehicle 
accident in 2002.  He denied suicidal or homicidal ideation, 
was amotivated and anhedonistic.  On mental status 
examination, he presented with casual dress, neat appearance, 
and appropriate hygiene; friendly and cooperative manner with 
relaxed motor activity; average intelligence; speech with 
appropriate rate, rhythm, and volume; orientation times 
three; normal memory function; good judgment; and intact and 
goal-oriented thought process.  He was noted to have impaired 
concentration and restricted affect.  He denied any audio or 
visual hallucinations, and no evidence of delusions was 
noted.

In a VA PTSD examination report dated in February 2005, the 
veteran stated that he had nightmares, anxiety, depression 
and anger, and startled easily.  He reported that he was not 
working and was receiving railroad disability pension related 
to back and neck problems.  He indicated that he was married 
to his wife of 34 years and socialized with his friend of 45 
years.  Leisure activities included watching TV and talking 
with his wife.  On mental status examination, the 
psychiatrist noted the veteran was clean and neatly groomed 
and appropriately dressed; appeared tense, but was 
cooperative; displayed appropriate affect and an anxious, 
depressed mood; was oriented to person, place, and time; and 
had normal attention span.  Judgment was intact; intelligence 
was average; thought process was logical, relevant, and 
coherent; thought content included ruminations and thoughts 
about combat; abstract thinking involved interpreting 
proverbs inappropriately; ritualistic behavior included 
twisting hair compulsively and compulsively checking door 
locks; some inappropriate behavior was evident; and memory 
was mildly impaired.  The veteran reported sleep impairment 
with nightmares and experiencing panic attacks with faster 
heart rate and diarrhea.  The psychiatrist diagnosed PTSD and 
depression, not otherwise specified, and assigned a GAF score 
of 51.

In a VA comprehensive mental health evaluation dated in June 
2005, the veteran reported sleep problems, anxiety attacks 
three times a week, poor short-term memory, flashbacks and 
intrusive thoughts.  He denied current suicidal or homicidal 
ideation.  On mental status examination, his grooming was 
described as fair; behavior was appropriate; speech was clear 
but soft; affect was broad and appropriate; mood was 
depressed; thought process was logical and goal-directed; 
thought content was not bizarre, delusional, or obsessional; 
long-term memory appeared to be intact; judgment was 
presently good.  The psychiatrist diagnosed PTSD and major 
depressive disorder and assigned a GAF score of 51.  He was 
noted to have a supportive family and a support group at the 
Vet Center, although he believed his life did not have a 
purpose.

Additional VA treatment records dated from May 2005 to August 
2008 reflect ongoing medication management for PTSD and 
depression as well as the veteran's continued attendance at 
his PTSD group.  He denied any suicidal or homicidal ideation 
during this period.  From February 2006 to March 2007 GAF 
scores of 60 were intermittently assigned during these 
appointments.

In a lay statement received from the veteran's wife in 
October 2005, she reported that she had not slept with him 
for over 30 years because he had choked and hit her in his 
sleep, that he is afraid of the dark, and that he sweats in 
his sleep and needs to change his bed clothes a lot.

During his September 2007 videoconference hearing, the 
veteran testified that he had three or four nightmares a 
week, had flashbacks, had not slept in the same room as his 
wife for 37 years because he slapped her in his sleep, had 
panic attacks, and sometimes heard voices when he was in a 
dark setting.  He testified that he had been married for 37 
years, maintained great relationships with his twin 
daughters, one of whom visited him every other day, got along 
well with his son-in-law, and waved to neighbors when he 
passed them.  His counselor from the Vet Center testified 
that he attended a weekly PTSD group and individual sessions 
at least monthly.  She testified that he was caught in a 
vicious cycle with PTSD, depression, and physical conditions 
that caused him to feel less independent, more at risk, and 
to deteriorate more.

In a September 2007 addendum to the October 2004 Vet Center 
PTSD intake and assessment report, the veteran's counselor 
noted that the veteran continued to have significant issues 
with nightmares, intrusive thoughts, hypervigilance with 
ritualistic activities, sleep disturbance and fear of the 
dark, irritability and rage reactions, poor concentration, 
panic and anxiety attacks two to four times a week, 
flashbacks, avoidance behaviors, and chronic suicidal 
ideation without intent.

A statement received in August 2008 from a Vet Center 
counselor indicated that the veteran had visited the office 
over 100 times since February 2004, mostly in a group 
setting, and opined that he was severely impaired emotionally 
and mentally.

In a VA PTSD examination report dated in August 2008, the 
psychologist noted that she reviewed the veteran's claims 
file and interviewed the veteran for approximately two hours.  
The veteran reported that he experiences suicidal ideation at 
least twice a week; believes his wife of 37 years is a quiet, 
wonderful person, who is also his friend; accompanies his 
wife on shopping trips, but waits in the car to avoid crowds; 
talks with his close friend at least twice a week and sees 
him in person at least once a week; talks with a neighbor 
once a week and another member of his PTSD group on the phone 
at least twice a week; and leisure activities included 
playing music and woodworking with his wife in the winter.  
He reported that he had not worked since 2003, but prior 
occupational problems occurred due to mental health symptoms 
that included panic attacks, especially at night, when 
working as a security guard.  

On mental status examination, his appearance was noted as 
appropriate for dress, grooming, and hygiene; manner was 
cooperative; level of psychomotor activity was normal; speech 
was spontaneous with normal rate, rhythm, clarity, and 
volume; and he was well-oriented to time, place, and person.  
His abstract reasoning was described as slightly impaired; 
intelligence was average with sufficient cognitive 
functioning; attention and concentration were intact; memory 
was intact; insight and judgment were fair; thought process 
was goal-directed and organized; and thought content included 
no current suicidal or homicidal thoughts, but did include 
frequent intrusive trauma thoughts.  In addition, he 
described a depressed mood; sleep disturbance; and panic 
attacks once or twice a week accompanied by accelerated heart 
rate, sweating, shaking, shortness of breath, and other 
symptoms.  The psychologist assessed the panic attacks to be 
significantly secondary to PTSD.  The veteran also described 
re-experiencing military trauma, avoidance and numbing 
symptoms, and arousal symptoms, all of which the examiner 
assessed to be serious in severity.  The examiner concluded 
that there was occupational and social impairment with 
reduced reliability and productivity, but the PTSD signs and 
symptoms did not result in significant deficiencies in most 
areas.  She added that while he did exhibit clear impairment 
in functioning due to PTSD symptoms, he did not present with 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; or impairment of short- or long-term memory.  A GAF 
score of 50 was assigned.

In an addendum dated in September 2008, the examiner 
indicated that she again reviewed the claims file and 
reviewed the additional medical evidence that was presented.  
She stated that there was nothing within the information 
presented that would change the text of the original 
examination, or the overall assessment of PTSD symptoms, 
depressive symptoms, functional impairment, or assigned GAF 
score.

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as panic 
attacks more than once a week, fair judgment, slightly 
impaired abstract thinking, and depressed mood.  Subjective 
evidence of PTSD symptoms includes hypervigilance, sleep 
disturbance and nightmares that included hitting in his 
sleep, intrusive thoughts, and avoidance.  Objective evidence 
of PTSD symptoms includes slightly impaired abstract 
reasoning; fair insight and judgment; panic attacks more than 
once a week accompanied by physical symptoms and are 
secondary to PTSD; appropriate hygiene and appearance; intact 
memory, attention, and concentration; organized and goal-
directed thought process; and some ritualistic behavior, 
included hair-twisting and compulsively checking door locks.

There is no probative evidence, however, of PTSD symptoms 
such as speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.  Rather, he reported a social support system 
that included his wife and daughters and his friend of 45 
years, as well as demonstrated motivation for treatment and 
growth by his weekly attendance at his PTSD group and monthly 
individual sessions.  Therefore, the veteran's claim for an 
initial rating in excess of 50 percent must be denied.

GAF scores ranging from 50 to 60 were listed in VA treatment 
and examination records.  According to DSM-IV, GAF scores 
ranging from 51-60 are indicative of moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  GAF scores ranging from 41 to 50 are 
indicative of serious symptoms (such as suicidal ideation, 
severe obsessional rituals, or frequent shoplifting) or 
serious impairment in social or occupational functions (such 
as no friends or an inability to keep a job).  

The Board finds that the assigned GAF score of 50 is more 
consistent with the reported symptomatology - to include more 
than occasional panic attacks with physical symptoms; 
obsessional rituals such as hair-twirling and checking locks; 
and serious re-experiencing, avoidance and numbing, and 
arousal symptoms - and, thus, is also consistent with no 
greater impairment than that contemplated by the initial 50 
percent rating assigned.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2008).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment to be more consistent 
with a 50 percent rating.

The aforementioned discussion makes clear that the veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating.  As the 
criteria for the next higher (70 percent) rating for PTSD 
have not been met, it logically follows that criteria for an 
even higher rating (100 percent) have not been met.

The Board acknowledges the veteran and his representative's 
contentions that his PTSD is more severely disabling.  
However, the veteran is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an initial evaluation excess of 50 percent for the 
veteran's PTSD.  Therefore, entitlement to an increased 
rating for PTSD is not warranted.  The Board has considered 
staged ratings under Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to the veteran's service-connected PTSD that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Board 
notes that the veteran complained of panic attacks, 
especially at night, that interfered with his prior job as a 
security officer, there is simply no objective evidence 
showing that his service-connected PTSD disability has 
resulted in marked interference with any current employment 
(i.e., beyond that contemplated in the assigned 50 percent 
rating).  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


